Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norquist et al US 2018/0093195.
Claim 1, Norquist et al discloses a playground structure (1) comprising a playground body (2) defining a path of travel for a user (see Fig. 1); a plurality of touch sensors (110) carried by the playground body and aligned with the path of travel, the sensors configured to detect a touch input from the user on adjacent portions (100) of the playground (see Figs. 9 and 10); an output device (an integrated speaker) configured to generate audio indicators; and a controller (140) coupled to the output device and the sensors and configured to selectively change audio indicators based upon the touch input and a progress (i.e. location) of the user along the path of travel [0090].
Claim 2, the playground includes a major surface (19), and a blind passageway (23) extending inwardly from the major surface; and wherein a respective sensor (110) is carried within the blind passageway (see Fig. 9).
Claim 7, the output device comprises an audiovisual output device (video screen) [0088] configured to generate audiovisual indicators; and the controller (140) is configured to change the audiovisual indicators based upon the touch input [0088].
Claim 8, the output device is configured to generate the audio indicators comprising musical instrumental audio indicators (a song) [0090].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norquist et al.
Claims 3-5, 12-14 and 19-20, Norquist et al discloses the use of a printed circuit board (PCB) [0084] with the controller (140).  It is noted that Norquist et al fails to specifically discloses different ways of securing the sensors and sensor circuit board.  However, these mechanical fasteners are conventional fasteners and very well known in the art.  Therefore, it would have been a matter of design choice to select any suitable mechanical fasteners for securing the sensor(s) and circuit board to the playground structure.
Claims 9 and 10, it is noted that Norquist et al fails to teach the touch sensors as being ultrasonic sensor and piezoelectric sensor as claimed.  However, the ultrasonic and piezoelectric sensors merely specific type of touch sensor and commercially available for performing the touch input.  Therefore, it would have been a matter of design choice to one skilled in the art to select any suitable and commercially available sensor to perform the same touch input.
Claims 11 and 18, the playground of Norquist et al includes a major surface (19), and a blind passageway (23) extending inwardly from the major surface; and wherein a respective sensor (110) is carried within the blind passageway (see Fig. 9).
Claim 16, the output device comprises an audiovisual output device (video screen) [0088] configured to generate audiovisual indicators; and the controller (140) is configured to change the audiovisual indicators based upon the touch input [0088].
Claim 17, the above explanations for claim 1 would constitute the method of making a playground structure with conventional steps such as positioning and coupling, etc.
Claim 18, the playground includes a major surface (19), and a blind passageway (23) extending inwardly from the major surface; and wherein a respective sensor (110) is carried within the blind passageway (see Fig. 9).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norquist et al as applied to claims 1 and 10 above, and further in view of DAS et al US 2014/0243017.
It is noted that Norquist et al fails to teach the use of a wireless transceiver for wirelessly communication between the sensor circuit board and the controller.  However, DAS et al discloses it is known in the art to provide a wireless transceiver (250) (Fig. 4) for wirelessly communicating between the controller (250) and touch sensor (235) [0050] and [0052].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the communication between the touch sensors and controller of Norquist et al with the wireless transceiver as taught by DAS et al for the purpose of allowing wireless communication between the components.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711